Citation Nr: 1520515	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-11 823	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, evaluated as 10 percent disabling prior to October 29, 2012 and 20 percent disabling thereafter.

2.  Entitlement to an increased rating for a left ankle disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Marshall O. Potter, Jr., Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to October 1990 and from April 1995 to February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran, through his representative, submitted a notice of disagreement with a July 2013 rating decision.  In January 2015, a statement of the case was promulgated with regard to the issues denied therein.  The Board notes that there is no VA Form 9 of record subsequent to the statement of the case; thus, the Board does not have jurisdiction over these claims.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1990 to October 1990 and from April 1995 to February 2001.

2.	On April 25, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


